DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s response filed 15 June 2022 containing remarks, affidavit, and amendments to the claims.
Claims 1-9 are pending.
The previous rejections have been maintained.  The rejections follow.
The affidavit under 37 CFR 1.132 filed 15 June 2022 is insufficient to overcome the rejection of claims 1-9 based upon 35 USC 103 as set forth in the last Office action because:  The affidavit argues that the instant application contains the advantageous mixing of hot water with hydrocarbon feed to reduce coke formation.  Mixing of the hydrocarbon and water upstream of the reactor is required to reduce coking.  Additionally, aromatic compounds in hot water feed reduce coking.
In response, Examiner notes that Choi ’16 teaches mixing the auxiliary stream with water prior to introduction to reactor (see figure 2, mixer 278) and also mixing water with hydrocarbons prior to introduction in to the reactor (see figure 2, mixing of 270 +232 and introduced as 234) [0044].  In this regard, Examiner considers Choi ’16 to disclose the same water/hydrocarbon premixing.  Further, Choi ’16 auxiliary feed (aromatics), reduces coking [0015].  Further, Choi ’15 teaches mixing of hydrocarbon with supercritical water reduces coking, as well as diluents such as aromatics in order to reduce coking [0033]. It is not seen where Applicant has provided any evidence of new or unexpected results in comparison with the cited Choi references, which both also teach reduction of coking.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Choi ’16 (US 2016/0312129) in view of Choi ’15 (US 2015/0321975), Paspek (US 4,594,141), and Coppola (US 2015/0203768).
Regarding claim 1, Choi ’16 teaches introducing a depressurized effluent to a flash column [0040-0041]; separating the depressurized effluent to produce vapor and liquid product streams [0040-0041].  Choi ’16 teaches use of an auxiliary stream such as olefinic streams [0077].  Choi ’16 teaches increasing a pressure of the olefinic auxiliary stream in an olefinic stream pump to produce a pressurized paraffin stream [0028], [0032]; introducing the pressurized olefinic stream to a water mixer, the water mixer configured to mix a hydrocarbon stream and a water stream [0044].  Choi ’16 teaches the water and olefin are brought to supercritical water conditions [0032-0035].  Choi ’16 teaches an embodiment wherein the water and auxiliary stream are premixed to assist the incorporation of the streams together [0044].  Choi ’16 teaches that separate heaters may be used [0028-0035].  Examiner considers the claimed mixing prior to heating to be an obvious modification.  See MPEP 2144.04 IV, C: In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In reGibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.  Choi ’16 teaches the pre-heated water is at a temperature of 400-650°C; a residence time of 0.5-60 minutes [0064]; which overlaps with the claimed range.  Since Choi ’16 teaches supercritical upgrading reactor includes mixture of olefinic auxiliary stream and supercritical water at supercritical water conditions at the same residence time, it is expected that the same reaction of 1-olefins to aromatics in the hot water stream would occur.  It is additionally noted that Choi ’15 teaches a similar process including premixing all of the feedstreams in mixer 10 (see figure), [0030].  Choi ’15 teaches that coking is reduced by using a diluent, and that when present, aromatics act as a diluent [0033].
Further, Paspek teaches that 1-olefins recovered from refinery streams are preferred to combine with heavy hydrocarbon supercritical upgrading, since they increase the yield of desired products (column 4, lines 5-column 5, line 11).  
Choi ’16 teaches separation of liquid product in an oil water separator to obtain a heavy stream and a water stream [0042].
Choi ’16 does not explicitly disclose (1) introducing the vapor product stream to a vapor cooler, reducing the temperature of the vapor product and introducing the cooled vapor product to a three-phase separator to produce light oil comprising olefins, splitting the light oil stream to produce a light oil slip stream and a light stream, using the light stream as the olefinic feed (2) Choi ’16 teaches mixing the water, hydrocarbon feed, and auxiliary olefin stream in a single supercritical reaction step, while the instant claims combine the water and olefin stream, followed by mixing with the hot hydrocarbon mixture stream (3) blending the heavy stream with the light oil slip stream.
Regarding (1), Choi ’15 teaches a similar supercritical water heavy hydrocarbon upgrading process.  The Choi ’15 vapor products are further cooled [0047] and sent to additional separation steps to obtain a light oil (which would inherently contain olefins), aromatics, and water [0045-0050].  
Therefore, it would have been obvious to the person having ordinary skill in the art to have sent the Choi ’16 vapor to the Choi ’15 further separation steps, in order to obtain additional fractions including desirable aromatic products. Examiner additionally notes that the Choi ’15 light oil product would be suitable as the auxiliary stream of Choi ’16, since Choi ’16 teaches that such stream can contain olefins, paraffins, or naphthenes, or combinations thereof, and be formed from refinery processes or distillation [0077].
Regarding (2), Examiner notes that Choi ’16 teaches the same combination of hydrocarbon feed, water, and olefin containing stream at supercritical water conditions, as discussed above.  In this regard, it is expected that the same products would result.  It is not seen where such a difference in the order of mixing would result in any new or unexpected results.  It is noted that the order of performing steps is prima facie obvious in the absence of new or unexpected results.  See MPEP 2144.04 IV, C: In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In reGibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). 
Regarding (3), Coppola teaches a similar supercritical water heavy hydrocarbon upgrading process [0008].  Coppola teaches blending heavier and lighter product fractions, in order to obtain the desired product properties [0041].
Therefore, it would have been obvious to the person having ordinary skill in the art to have taken a slip stream of the light product of the previous combination, and blend it with the heavier fraction, for the benefit of obtaining the desired product properties, as disclosed by Coppola.  
Regarding claim 2, Choi ’16 teaches introducing water feed to a water pump configured to increase pressure of the water feed and increasing the pressure of the water feed to produce pressurized water feed, wherein the pressure of the water feed is greater than the critical pressure of water [0030].Choi ’16 teaches introducing a residue feedstock to a residue pump configured to increase a pressure of the residue feedstock [0052], [0030]; increasing the pressure of the residue feedstock to produce a high pressure feedstock greater than the critical pressure of water [0030]; introducing the high pressure residue feedstock to a residue heater, the residue heater configured to increase a temperature of the high pressure feedstock [0030]; and increasing the temperature of the high pressure feedstock to produce the hot feedstock wherein the hot feedstock is at a temperature of 50-150°C [0030].  Choi ‘16 teaches reaction of olefins, water, and residue containing hydrocarbons [0028-0030], [0052], [0057].  The order of mixing steps have been addressed as discussed with respect to claim 1 above.  After reaction, Choi ’16 teaches cooling (which reads on claimed heat exchanger to reduce temperatures steps) and depressurizing (claimed letdown steps) the supercritical reactor effluent [0040]; separating the depressurized stream in a gas-liquid separator to produce a gas product and a liquid phase [0041]; introducing the liquid phase to an oil water separator to separate water from the liquid phase oil product [0042].
Choi ’16 teaches that the petroleum feedstock can be pre-heated to a temperature of 50-150°C in order to prevent fouling [0030],  which reads on the claimed temperature of less than 250°C.
Regarding claims 3 and 9, Choi ’16 teaches the temperature in the reactor is between 380-600°C [0035], which overlaps with the claimed range.  
Regarding claim 4, the previous combination teaches the same supercritical upgrading and water separation steps.  In this regard, it is expected that the same product having the same water content would be obtained.  It is not seen where Applicant has distinguished the process steps or conditions in this regard.
Regarding claims 5-6, it is expected that the light oil stream would contain aromatics, paraffins and olefins in the same amounts, since it is obtained by the same supercritical upgrading and separation steps.  It is not seen where Applicant has distinguished the process steps or conditions in this regard.  Further, Choi ’16 teaches that the auxiliary stream may contain paraffins and aromatics.
Regarding claim 7, Choi ’16 teaches that the auxiliary stream prevents coking [0015], as well as the same process steps at the same conditions as applied to the claims above.  
Therefore, it is expected that the same coke content would result.
Regarding claim 8, Paspek teaches using ratios of 1-olefin to heavy hydrocarbon of 1:1 (column 5, lines 1-25), which reads on the claimed range of 5:5.  
Response to Arguments
Applicant’s arguments have been fully considered and are addressed by the response to Affidavit section above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2009/0145807 – teaches blending various hydrocarbon distillates to obtain desired fuel properties [0006]
US 2018/0265792 - teaches producing alpha olefins in supercritical upgrading reactions [0071]
US 2014/0109465 - teaches hydrothermal reactor where olefinic product gas is converted to additional high octane products [0016], hydrothermal reaction results in paraffinic, olefinic, naphthenic, aromatic products [0050-51]
US 2017/0166821 - teaches supercritical water reaction with recycle of aromatic products
US 4,465,888 – teaches oligomerization of olefins
US 4,483,761 – teaches olefin recycle in heavy hydrocarbon upgrading
US 16908511 – is related, but does not disclose recycle and pressurization/supercritical water reaction of a 1-olefin stream. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771